Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on August 18, 2020. It is noted, however, that applicant has not filed a certified copy of the KR10-2020-0103378 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootton (US 2015/0077742).
With regards to claim 1, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising an edge region (Figure 3 items 106 and 108) and an inner region (Figure 3 item 304)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source to correspond to an inside of the edge region or an inside of the inner region of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
Detecting a defect in the edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
With regards to claim 2, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 3, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is an acute angle (as seen in Figure 3 item 302).
With regards to claim 4, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is determined in consideration of at least one of a performance of the detection camera, a size of a defect to be detected and a thickness of the glass (paragraph 49).
With regards to claim 5, the teachings of Wootton are presented above. Additionally Wootton teaches that detecting of the defect in the edge region further comprises readjusting the position of the light source when it is determined that quality of a result of detecting the defect needs to be adjusted (paragraph 62) and detecting a defect in the edge region by using the light source with the readjusted position (paragraph 62).
With regards to claim 6, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises arranging a polarizing member under the glass (Figure 2 item 206) where the detecting of the defect in the edge region comprises detecting a defect in the edge region of the glass by receiving light passing through the polarizing member and the glass by using the detection camera (paragraph 54).
With regards to claim 7, the teachings of Wootton are presented above. Additionally Wootton teaches that the polarizing member is arranged to cover at least a portion of the edge region of the glass or at least a portion of the inner region of the glass (as seen in Figure 2 item 206).
With regards to claim 8, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 9, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising an edge region (Figure 3 items 106 and 108) and an inner region (Figure 3 item 304)
Arranging a polarizing member under the glass (Figure 2 item 206)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source to correspond to an inside of the edge region or an inside of the inner region of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
Detecting a defect in the edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
With regards to claim 10, the teachings of Wootton are presented above. Additionally Wootton teaches that the polarizing member is arranged to cover at least a portion of the edge region of the glass or at least a portion of the inner region of the glass (as seen in Figure 2 item 206).
With regards to claim 11, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 12, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 13, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is an acute angle (as seen in Figure 3 item 302).
With regards to claim 14, the teachings of Wootton are presented above. Additionally Wootton teaches that the angle is determined in consideration of at least one of a performance of the detection camera, a size of a defect to be detected and a thickness of the glass (paragraph 49).
With regards to claim 15, the teachings of Wootton are presented above. Additionally Wootton teaches that detecting of the defect in the edge region further comprises readjusting the position of the light source when it is determined that quality of a result of detecting the defect needs to be adjusted (paragraph 62) and detecting a defect in the edge region by using the light source with the readjusted position (paragraph 62).
With regards to claim 1, Wootton discloses a method of manufacturing a display device (Abstract) comprising:
Providing a glass (Figure 3 item 100) comprising an edge region (Figure 3 items 106 and 108) and an inner region (Figure 3 item 304)
Arranging a light source under the glass (Figure 3 item 202)
Setting a center position of the light source to correspond to an inside of the edge region or an inside of the inner region of the glass (as seen in Figure 3, paragraph 58)
Directing light into the glass by using the light source (paragraph 58)
First detecting a defect in the edge region of the glass by receiving light passing through the glass by using a detection camera (paragraphs 48, 49 and 61)
Adjusting the center position of the light source to correspond to a second point of the glass based on a result obtained by the first detecting (paragraph 62)
Second detecting a defect in the edge region by using the light source with the adjusted center position (paragraphs 48, 49, 61 and 62)
With regards to claim 17, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises calculating an association with the center position of the light source to obtain a desired detection result quality, based on data of at least one of the first point, the result obtained by the first detecting, the second point, and a result obtained by the second detecting and determining the center position of the light source based on the association (paragraphs 62 – 65).
With regards to claim 18, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass further comprises adjusting a position of the light source such that the light emitted from the light source enters the glass at an angle (as seen in Figure 3 item 302).
With regards to claim 19, the teachings of Wootton are presented above. Additionally Wootton teaches that the directing of the light into the glass comprises vertically directing the light emitted from the light source into the glass (as seen in Figure 3 item 302, paragraph 62).
With regards to claim 20, the teachings of Wootton are presented above. Additionally Wootton teaches that the method further comprises arranging a polarizing member under the glass (Figure 2 item 206).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746